Filed Pursuant to Rule424(b)(5) Registration No.333-195494 PROSPECTUS SUPPLEMENT (to the prospectus dated June 26, 2014) 2,145,000 Shares of Common Stock We areoffering2,145,000 shares of our common stock at aprice of $1.00 per share. Our common stock is quoted on the OTCQB Venture Marketplace, or OTCQB, under the symbol “ACLZ.” On August 13, 2015, the closing price of our common stock on the OTCQB was $1.32 per share. Investing in our securities involves a high degree of risk. Before deciding whether to invest in our securities, you should review carefully the risks and uncertainties described under the heading “Risk Factors” on page S-8 of this prospectus supplement and in our Annual Report on Form 10-K for the year ended December 31, 2014. This prospectus supplement should be read in conjunction with and may not be delivered or utilized without the prospectus dated June 26, 2014. Craig-Hallum Capital Group LLC is acting as the sole placement agent on this transaction.The placement agent is not purchasing or selling any of our shares of common stock offered by this prospectus supplement, nor is it required to arrange the purchase or sale of any specific number or dollar amount of shares of common stock, but has agreed to use its best efforts to arrange for the sale of all of our shares of common stock offered hereby. There is no required minimum number of shares of common stock that must be sold as a condition to completion of the offering.We have agreed to pay the placement agent the placement agent fees set forth in the table below. Per Share Total Offering price $ $ Placement agent fee $ $ Proceeds to us, before expenses $ $ In addition to the placement agent fee listed in the table above, we have agreed to reimburse the placement agent for certain of its expenses with respect to this offering as described under “Plan of Distribution” on page S-15 of this prospectus supplement. We anticipate that delivery of the shares will be made on or about August 19, 2015. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Craig-HallumCapital Group The date of this prospectus supplement is August 14 , 2015. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS S-2 PROSPECTUS SUPPLEMENT SUMMARY S-3 THE OFFERING S-6 SUMMARY FINANCIAL DATA S-7 RISK FACTORS S-8 PENNY STOCK REGULATIONS S-11 USE OF PROCEEDS S-12 PRICE RANGE OF COMMON STOCK S-12 DILUTION S-13 PRIVATE PLACEMENT OF WARRANTS S-14 PLAN OF DISTRIBUTION S-15 LEGAL MATTERS S-15 EXPERTS S-15 WHERE YOU CAN FIND MORE INFORMATION S-15 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-16 Prospectus Page ABOUT THIS PROSPECTUS 1 OUR COMPANY 1 RISK FACTORS 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 2 USE OF PROCEEDS 2 THE SECURITIES WE MAY OFFER 3 DESCRIPTION OF CAPITAL STOCK 3 PLAN OF DISTRIBUTION 6 LEGAL MATTERS 8 EXPERTS 8 WHERE YOU CAN FIND MORE INFORMATION 8 INCORPORATION OF DOCUMENTS BY REFERENCE 9 No dealer, salesperson or other person is authorized to give any information or to represent anything not contained in this prospectus supplement or the accompanying prospectus. You must not rely on any unauthorized information or representations. This prospectus supplement and the accompanying prospectus are an offer to sell only the securities offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so. The information contained in this prospectus supplement and the accompanying prospectus is current only as of their respective dates. i ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement and the accompanying prospectus are part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process. Each time we sell securities under the accompanying prospectus we will provide a prospectus supplement that will contain specific information about the terms of that offering, including the price, the amount of securities being offered and the plan of distribution. The shelf registration statement was initially filed with the SEC on April 25, 2014, and was declared effective by the SEC on June 26, 2014. Under this shelf registration process, we may, from time to time, sell our common stock in one or more offerings up to a total amount of $20,000,000. As of August14, 2015, prior to the consummation of this offering, we have not sold any securities under the shelf registration statement. This prospectus supplement describes the specific details regarding this offering and may add, update or change information contained in the accompanying prospectus. The accompanying prospectus provides general information about us, some of which, such as the section entitled “Plan of Distribution,” may not apply to this offering. If information in this prospectus supplement is inconsistent with the accompanying prospectus or the information incorporated by reference, you should rely on this prospectus supplement. This prospectus supplement, together with the accompanying prospectus and the documents incorporated by reference into this prospectus supplement and the accompanying prospectus, includes all material information relating to this offering. We have not authorized anyone to provide you with different or additional information. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus, and the documents incorporated by reference in this prospectus supplement and the accompanying prospectus is accurate only as of the respective dates of those documents. Our business, financial condition, results of operations and prospects may have changed since those dates. You should carefully read this prospectus supplement, the accompanying prospectus, the information and documents incorporated herein by reference and the additional information under the heading “Where You Can Find More Information” before making an investment decision . We further note that the representations, warranties and covenants made by us in any agreement that is filed as an exhibit to any document that is incorporated by reference into this prospectus supplement or the accompanying prospectus were made solely for the benefit of the parties to such agreement, including, in some cases, for the purpose of allocating risk among the parties to such agreements, and should not be deemed to be a representation, warranty or covenant to you. Moreover, such representations, warranties or covenants were accurate only as of the date when made. Accordingly, such representations, warranties and covenants should not be relied on as accurately representing the current state of our affairs. Unless otherwise mentioned or unless the context requires otherwise, all references in this prospectus to “Accelerize,” “the Company,” “we,” “us” and “our” refer to Accelerize Inc., a Delaware corporation, and its subsidiaries on a consolidated basis. S-1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement, the accompanying prospectus, and the documents we have filed with the SEC that are incorporated herein by reference include and incorporate by reference “forward-looking statements.” We intend these forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. Words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “may,” “plan,” “predict,” “believe,” “should” and similar words or expressions are intended to identify forward-looking statements. For example, this prospectus supplement states that the shares offered hereby are expected to be delivered on or about August 19, 2015. In fact, the closing of the offering is subject to various conditions and contingencies as are customary in securities purchase agreements in the United States. If these conditions are not satisfied or the specified contingencies do not occur, this offering may not close. This prospectus supplement also states that the proceeds will be used for general corporate purposes; management will have broad discretion over the use of proceeds. Investors should not place undue reliance on forward-looking statements. All forward-looking statements reflect the present expectation of future events of our management and are subject to known and unknown risks, uncertainties and assumptions that could cause actual results to differ materially from those described in any forward-looking statements. These risks and uncertainties include, but are not limited to risks associated with: the uncertainty of our future capital requirements and the likelihood that we will need to raise additional funds; the amount and terms of our indebtedness; the launch and commercial success of our products, programs and technologies; the success of our product partnerships; the rapidly-changing nature of technology; risks associated with intellectual property; changes in and uncertainty of customer acceptance of, and demand for, our existing products and products under development; delays in our product releases and development; introductions of new products by competitors; changes in end-user demand for technology solutions; our ability to attract and retain skilled personnel; and other important factors that we discuss in greater detail under the heading “Risk Factors” on page S-8 of this prospectus supplement, and in our Annual Report on Form10-K for the year ended December 31, 2014, as well as any amendments thereto reflected in subsequent filings with the SEC. Given these risks, uncertainties and other important factors, you should not place undue reliance on these forward-looking statements. You should carefully read both this prospectus supplement and the accompanying prospectus, together with the information incorporated herein by reference as described under the heading “Where You Can Find More Information,” completely and with the understanding that our actual future results may be materially different from what we expect. These forward-looking statements represent our estimates and assumptions only as of the date made. We undertake no duty to update these forward-looking statements after the date of this prospectus supplement , except as required by law, even though our situation may change in the future. We qualify all of our forward-looking state ments. S-2 PROSPECTUS SUPPLEMENT SUMMARY This summary highlights information contained elsewhere in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein and therein . This summary does not contain all of the information that you should consider before deciding to invest in our securities. You should read this entire prospectus supplement and the accompanying prospectus carefully, including the section entitled “Risk Factors” beginning on pageS-8 and in our Annual Report on Form 10-K for the year ended December 31, 2014, and our consolidated financial statements and the related notes and the other information incorporated by reference into this prospectus supplement and the accompanying prospectus before making an investment decision. Overview We own and operate CAKE, and getcake.com, a marketing technology that provides a comprehensive suite of innovative marketing intelligence tools. Our powerful software-as-a service, or SaaS, is an enterprise solution that has been an industry standard for affiliate networks, advertisers, publishers and agencies to measurably improve and optimize digital spend. We currently have over 500 customers driving billions of consumer actions monthly through the CAKE enterprise platform. On September 30, 2014, we announced a new product offering, CAKE for Advertisers, a SaaS solution purpose built for brand advertisers to unify the tracking, attribution and optimization of digital marketing spend across search, display, email, video, social, affiliate and other marketing channels. The product launch signaled an expansion of our go-to-market strategy from primarily providing performance-marketing solutions for affiliate networks (CAKE for Networks) to providing an enterprise digital marketing hub for advertisers. CAKE for Advertisers allows brands to move beyond the confines of siloed data to track, attribute and optimize digital marketing campaigns in real-time. This new CAKE for Advertisers product is well-positioned within the worldwide digital ad spend market. On December 16, 2014, Gartner, Inc. named us as a Vendor to Watch in its “Magic Quadrant for Digital Marketing Hubs” report. The new research is intended for chief marketing officers (CMOs), chief marketing technologists and other digital marketing leaders involved in the selection of core systems to support digital marketing business requirements. According to Gartner, we appeal to enterprise performance marketers that desire strong accountability and to publishers offering a pay-for-performance pricing model. In line with our affiliate roots, CAKE for Advertisers emphasizes the tracking of media spending directly to sales. The CAKE SaaS proprietary marketing platform is used by some of the world’s leading companies and largest customer-base of enterprise affiliate marketing networks and advertisers. CAKE’s solutions are based on reliable, feature rich technology and are bolstered by the industry’s leading customer service and top tier technology partners-assuring the highest level of uptime. Our revenue model is based on a monthly license fee, a usage fee (based on volume of clicks, impressions, or leads), a training and implementation fee, and in certain cases, professional services fees and royalties. Clients purchase annual or monthly subscriptions with an additional usage fee. A majority of our revenue is derived from clients in the United States but we have seen over 200% year on year growth from 2013 to 2014 from our European client base. During November 2012, we formed Cake Marketing UK Ltd , a private limited company, which is our wholly-owned subsidiary located in the United Kingdom in order to better provide our services in the European market. Our business is currently headquartered in Newport Beach, California, with operations in Santa Monica, California, New York, New York, Sydney, Australia and London, England, allowing us to provide global support to our client base. We are looking to expand our footprint with additional locations in the United States, Europe, India and Israel. The CAKE platform supports multiple languages and currencies so online marketers can track the performance of their marketing campaigns and better target their digital spend on a global scale. S-3 The CAKE platform’s breath of capabilities provides opportunities in many of the major verticals like financial services, travel, technology, entertainment, gaming, and automotive. CAKE’s mobile tracking technology allows a marketer to track application, or app, installs and more importantly events that take place within the app, so the digital marketer knows that the app was installed and what the user is doing within that app: for example, buying items, depositing funds, and referring friends. This all contributes to the marketer’s understanding of the value of that user and may effectively alter advertising spends to target profitable users. Retail tracking is an opportunity CAKE has introduced into the suite of features. This enables retailers to track the effectiveness of an online campaign at the individual product or SKU level. Retail tracking provides insight into the real value or actual products that are being sold from a specific digital ad. This is important to enable marketers to track which products are being sold from the advertisement placements. In the retail market CAKE has developed a technology that is enabling advertisers to work directly with publishers. With the CAKE platform advertisers now eliminate paying commission fees, develop direct relationships with the affiliates, and gain the transparency needed to make decisions to positively affect their digital spend return on investment. Our training, support personnel, hosting and cloud-based infrastructure contribute to our cost of operating the business. We anticipate more spending in these areas while we continue to grow and could foresee some savings in infrastructure cost due to economies of scale. However, we want to continue to invest in these areas to support our growth. To go-to-market with our recently released new product, CAKE for Advertisers, enterprise sales representatives were added and marketing programs were created to properly launch and market the product to global advertisers. In addition, development resources were required to design and develop CAKE for Advertisers. We intend to grow revenues by investing in sales, marketing, and product development and innovation. We are currently hiring and will continue to hire sales executives globally to target specific verticals and accounts with both agencies and advertisers. We will allocate a significant portion of our marketing budget to being present at tradeshows, industry publications, and providing the support documentation required by sales initiatives. Additional efforts will be made to speak at industry events and write for online publications increasing awareness of the CAKE suite of products and the thought leadership driving product development. We also began development on a third product family, CAKE for Publishers, a supply-side platform for use by online publishers. Industry and Market Opportunity ●
